DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0319613) in view of Chauhan (US 8,179,160).
Regarding claim 8, fig. 5 of Hsu teaches a chip with pad tracking, comprising: an input/output buffer [eg. 230,250] and a pad [240], wherein the input/output buffer powered by a first power [VDDH] is coupled to the pad; a bias circuit [220], generating a bias signal [eg. VDDM] to be transferred to the input/output buffer to block a leakage path within the input/output buffer when a system power is on and the first power is off (par. 36), wherein: the bias circuit is a voltage divider which generates a divided voltage as the bias signal (par. 32); and the bias circuit is powered by a second power [VDDL] that is independent from the first power and is not drawn from the pad. Hsu does not teach where the pad is coupled to a system power. However, fig. 1 of Chauhan teaches a pad 185 connected to a system power 102. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the pad system power as taught in Chauhan for the purpose of utilizing a suitable and well-known type of pad power supply. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chauhan in view of Stockinger (US 2005/0078419).
Regarding claim 12, fig. 5 of Hsu teaches a chip with pad tracking, comprising: an input/output buffer [eg. 230, 250] and a pad [240], wherein the input/output buffer powered by a first power [VDDH] is coupled to the pad; a bias circuit [220], generating a bias signal [eg. VDDM] to be transferred to the input/output buffer to block a leakage path within the input/output buffer when a system power is on and the first power is off (par. 36), wherein: the bias circuit is a voltage divider which generates a divided voltage as the bias signal (par. 32). Hsu does not teach where the pad is coupled to a system power. However, fig. 1 of Chauhan teaches a pad 185 connected to a system power 102. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the pad system power as taught in Chauhan for the purpose of utilizing a suitable and well-known type of pad power supply. Hsu in view of Chauhan teaches the device as indicated above except an electrostatic discharging bus and a diode, wherein the diode couples the pad to the electrostatic discharging bus and a power terminal of the bias circuit is coupled to the electrostatic discharging bus. However, fig. 2 of Stockinger teaches a pad 211 coupled to diodes 213,217 coupled to an electrostatic discharging bus ESD BUS which is coupled to a power terminal of a circuit 203 supplying bias to a buffer 205. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the ESD bus configuration as taught in Stockinger for the purpose of utilizing a suitable and well-known type of ESD bus implementation for a buffer and pad. 
	
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chauhan in view of Kim (US 6,323,664).
Regarding claim 1, fig. 5 of Hsu teaches a chip with pad tracking, comprising: a first input/output buffer [eg. 230,250] and a first pad [240], wherein the first input/output buffer powered by a first power [VDDH] is coupled to the first pad; and a bias circuit [220], generating a bias signal which is dispatched to the first input/output buffer to block a first leakage path within the first input/output buffer and a second leakage path within the second input/output buffer when a system power is on and the first power is off (par. 36). Hsu does not teach where the pad is coupled to a system power. However, fig. 1 of Chauhan teaches a pad 185 connected to a system power 102. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the pad system power as taught in Chauhan for the purpose of utilizing a suitable and well-known type of pad power supply. Hsu in view of Chauhan teaches the device as indicated above except for a second input/output buffer and a second pad. However, fig. 3 of Kim teaches a plurality of buffers DOUT_BUF coupled to a plurality of pads PAD. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the plurality of buffers and pads as taught in Kim for the purpose of utilizing a suitable and well-known type of buffering configuration. 
Regarding claim 2, the combination as indicated above teaches wherein: the bias circuit is a voltage divider, which generates a divided voltage which serves as the bias signal to be dispatched to the first input/output buffer and the second input/output buffer both (par. 32).
Regarding claim 3, the combination as indicated above teaches wherein: the bias circuit is powered by a second power [VDDL] that is independent from the first power and is not drawn from any of the first and second pads.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chauhan in view of Kim in view of Stockinger.
Regarding claim 4, Hsu in view of Chauhan in view of Kim teach the device as indicated above except for an electrostatic discharging bus; a first diode; and a second diode; wherein: a power terminal of the bias circuit is coupled to the electrostatic discharging bus; the first pad is coupled to the electrostatic discharging bus through the first diode; and the second pad is coupled to the electrostatic discharging bus through the second diode. However, fig. 2 of Stockinger teaches a pad 211 coupled to diodes 213,217 coupled to an electrostatic discharging bus ESD BUS which is coupled to a power terminal of a circuit 203 supplying bias to a buffer 205. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the ESD bus configuration as taught in Stockinger with the plurality of buffers and pads for the purpose of utilizing a suitable and well-known type of ESD bus implementation. 
	
	
Allowable Subject Matter
Claims 5-7, 9-11, and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamlyn (US 2021/0279197) describes a circuit for enabling redundancy in an electronic system. Wang (US 2010/0097117) describes a mixed-voltage input/output buffer with an output stage circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896